internal_revenue_service number release date index numbers ----------------------------------- -------------- ---------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-133372-12 date january company ------------------------------------------------------------------------------------------------- ----------------------- legend state date date date year year year year a b -------------- ---------------------- ---------------------- ---------------------- ------- ------- ------- ------- ------------ ---------- dear --------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company by company’s authorized plr-133372-12 representative requesting a ruling under sec_1362 of the internal_revenue_code code facts according to the information submitted company incorporated under the laws of state on date company elected to be an s_corporation effective date at the close of three consecutive taxable years ending year company had subchapter_c accumulated_earnings_and_profits ae p of dollar_figurea moreover for each taxable_year ending year year and year company had passive_investment_income within the meaning of sec_1362 in excess of percent of its gross_receipts as a result company’s s election terminated on date company represents that the circumstances resulting in the termination of company’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning company further represents that company and company’s shareholders have filed tax returns consistent with company being an s_corporation company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of the taxable years more than of which are passive_investment_income sec_1362 provides that the termination under sec_1362 shall be effective on and after the first date of the first tax_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to f agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be plr-133372-12 required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1368 provides rules for determining the source of distributions made by an s_corporation having accumulated_earnings_and_profits with respect to its stock sec_1368 and sec_1_1368-1 of the income_tax regulations provide that an s_corporation may with the consent of all of its affected_shareholders elect to distribute earnings_and_profits first sec_1_1368-1 provides in part that an s_corporation may elect to distribute all or part of its subchapter_c_earnings_and_profits through a deemed_dividend if an s_corporation makes the election provided in sec_1_1368-1 the s_corporation will be considered to have made the election provided in sec_1_1368-1 relating to the election to distribute earnings_and_profits first sec_1375 provides that if an s_corporation has accumulated_earnings_and_profits at the close of a taxable_year and gross_receipts for that taxable_year more than percent of which are passive_investment_income then there is imposed a tax on the income of such corporation for such taxable_year such tax shall be computed by multiplying the excess_net_passive_income by the highest_rate of tax specified in sec_11 conclusion based solely on the representations made and the information submitted we conclude that company’s s_corporation_election terminated on date under sec_1362 because company had ae p at the close of each of three consecutive tax years year year and year and had gross_receipts for each of those years of which more than of which were passive_investment_income we further conclude that the termination was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 company will be treated as continuing to be an s_corporation beginning on date and thereafter provided that company’s s_corporation_election was valid and has not otherwise terminated under sec_1362 and the following conditions are met within days from the date of this letter company shall file an amended income_tax return for its year tax_year electing pursuant to sec_1_1368-1 to make a deemed_dividend of dollar_figurea also within days the year income_tax return s of the shareholders of company must be amended to reflect the changes made to company’s year tax_return no amendments shall be made to company’s income_tax returns for the taxable years ending year and year with respect to the tax imposed under sec_1375 however as an adjustment under sec_1362 company must send payment of dollar_figureb with a copy of this letter to the following address plr-133372-12 internal_revenue_service cincinnati service_center west rivercenter blvd covington ky stop terri lackey manual deposit company must send this payment no later than days from the date of this letter if all the above conditions are not met then this ruling is null and void furthermore if these conditions are not met company must send notification that its s election has terminated to the service_center with which company’s s election was filed except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding company’s eligibility to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely richard t probst senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes cc
